Citation Nr: 0933815	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-37 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from July 1962 to July 
1965.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The RO, in pertinent part, denied the benefits 
sought on appeal.

The claim was previously before the Board in August 2008 and 
remanded for further development and adjudication.  The 
matter has been returned to the Board and is ready for 
appellate disposition.

The Veteran presented testimony before the Board in April 
2008.  The transcript has been obtained and associated with 
the claims folder.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The Veteran's service personnel records contain no 
evidence of asbestos exposure during the Veteran's active 
military service. 

3.  The weight of the medical evidence of record is against a 
finding of a current diagnosis of asbestosis.

3.  A lung disorder, variously diagnosed as asbestosis, 
emphysema, and chronic obstructive lung disease (COPD), was 
not incurred during the Veteran's active military service.

CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a lung disorder, to include as secondary to asbestos 
exposure, have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claim for service connection in correspondence 
sent to the Veteran in September 2006 and January 2009.  
These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  Notice 
pursuant to the Dingess decision was contained in this letter 
as well.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
Veteran's service treatment and personnel records, post-
service VA and private medical records, reports of VA 
examination (including an examination and opinion as recent 
as March 2009), articles regarding asbestosis, and the 
transcript from the April 2008 Board hearing.  The Veteran 
has not identified any other evidence which has not been 
obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

Analysis

	Applicable legal authorities

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that every piece of evidence submitted by the 
Veteran or obtained on his behalf be discussed in great 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988, VA issued a circular on 
asbestos-related diseases which provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter 
"M21-1").  Also, an opinion by the VA General Counsel 
discussed the development of asbestos claims.  VAOPGCPREC 4- 
00 (April 13, 2000).  The Board notes that the aforementioned 
provisions of M21-1 have been rescinded and reissued as 
amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part 
IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled 
"Developing Claims for Service Connection for Asbestos-
Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9, entitled "Service Connection for Disabilities 
Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, 
Para. 29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  See M21-1MR, Part IV, Subpart ii, Chap. 2, 
Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the Veteran.  
See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

	Contentions

The Veteran contends that service connection for a lung 
disorder is warranted because: (a) he was exposed to asbestos 
while on active duty; (b) he has been diagnosed with 
asbestosis; and (c) he did not have any post-service asbestos 
exposure.

	Asbestos Exposure

The Veteran contends that his exposure to asbestos occurred 
while stationed in Korea and at Fort Hunter-Liggett in 
California where he lived in Quonset huts insulated with 
asbestos and when he performed duties as an ammunition 
specialist going in and out of ammunition bunkers also 
insulated with asbestos.  

Here, the evidence does not specifically show, nor does the 
Veteran allege, that he had a military occupational specialty 
during service that is known to have higher incidents of 
asbestos exposure (e.g. mining, milling, work in shipyards, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.)  Instead, as noted, the 
Veteran's argument is based upon indirect exposure from 
living in Quonset huts and going into ammunition bunkers he 
believed were insulated with asbestos.  

In August 2008, the Board remanded this issue in part to 
attempt to verify the Veteran's report of exposure to 
asbestos.

In a January 2009 request for information, the National 
Personnel Records Center (NPRC) indicated that whether 
Quonset huts and ammunition bunkers in Korea and at Fort 
Hunter-Ligget were insulated with asbestos was not a matter 
of record.  Thus, the Veteran's asbestos exposure has not 
been verified.  His DD- 214 simply shows his military 
occupational specialty was a light weapons infantryman.  
Service personnel records further show he was a grenadier and 
a personnel carrier driver.
The Board can only conclude that the evidence of record does 
not document any inservice exposure to asbestos.

The Veteran asserts that he did not have any post- service 
asbestos exposure; however, the Board notes the Veteran 
testified that his post-service employment included working 
for the City of Detroit wiring apartments.  See Board 
Transcript at 25.  In a January 2007 report of medical 
history, the Veteran also indicated that he was a 
construction and municipal worker for 39 years post-service.  
These careers are not incongruent with asbestos exposure.

While the evidence of record does not document any exposure 
to asbestos during service, the evidence is consistent in 
noting that the Veteran had a history of smoking for 40 
years, but recently stopped.  

	Diagnoses

In support of his claim for service connection, the Veteran 
has submitted private medical records dated in March 2007, 
which contain diagnoses of pulmonary fibrosis, COPD, and 
questionable asbestos exposure.  

He also submitted records from Dr. MH.  In a letter dated in 
September 2007, Dr. MH noted the Veteran's history of 
asbestos exposure during service and his 40 year history of 
smoking.  Dr. MH listed findings such as the following:

A high resolution CAT scan done on the 64 
slice machine at the Karmanos Cancer 
Institute and interpreted by the reader 
demonstrates no pulmonary nodules or 
mass.  There are subpleural linear 
reticular opacities throughout the lungs.  
There is anterior pericardial thickening.  
These findings are associated with 
asbestos-related disease.  

There are extending bullae particularly 
at the right lung.  There is 
hyperinflation.  These findings of course 
are associated with COPD.  

There is bronchial wall thickening as 
well as bronchiolectasis.  These findings 
are associated with COPD, but also with 
airways inflammation as it is found in 
asthma.

Dr. MH further indicated:  

There is sufficient evidence to support a 
diagnosis of asbestosis, emphysema, 
hypoxia, asthma and possibly pulmonary 
hypertension in this patient.  He is at 
50 to 90 times the risk of the 
development of lung cancer because of the 
asbestos history and smoking history.  He 
is at an increased risk of colon cancer.  
He is at significant risk of developing 
mesothelioma.  

The Veteran also submitted a February 2008 letter from Dr. 
BWF, which indicates the Veteran had COPD secondary to 
pulmonary fibrosis.  Dr. BWF opined this was "directly 
related to asbestosis exposure."

The report of a June 2008 computerized tomography (CT) of the 
thorax (with contrast) read as follows:

Diffuse centrilobular and paraseptal 
emphysema.  Subpleural bullae, 
particularly in the upper lobes and 
chronic diffuse interstitial lung disease 
associated with bronchiolectasis.  Small 
nodular opacities in the right upper lobe 
and posterior left costophrenic angle 
essentially unchanged since 8/22/2007.

A July 2008 report signed by Dr. MH included conclusions as 
follows:

Conclusions:  Although there is severe 
airway obstruction and a diffusion defect 
suggesting emphysema, the absence of 
overinflation indicates a concurrent 
restrictive process which may account for 
the diffusion defect.  A clinical trial 
of bronchodilators may be beneficial in 
view of the airway obstruction.  In view 
of the severity of the diffusion defect, 
studies with exercise would be helpful to 
evaluate the presence of hypoxemia.

Pulmonary Function Diagnosis:
Severe Obstructive Airways Disease
Severe Diffusion Defect

Handwritten notes on a July 2008 lab report from the office 
of Dr. MH read:  "This patient has asbestosis - service 
related."  

In August 2008, the Board remanded this matter for a new VA 
examination to clarify the Veteran's diagnoses and to 
identify the likely etiology of any such diagnosed 
conditions. 

The impression on a January 2009 document signed by Dr. MH 
included the statements:  "The patient has asbestosis.  He 
is hypoxic.  There is an element of asthma.  There is some 
fixed COPD.  There is coronary artery disease."

Pursuant to the August 2008 Board remand, VA provided 
examinations for the Veteran.  The file contains the report 
of a February 2009 VA examination for respiratory disease and 
the report of a March 2009 CT of the thorax performed without 
contrast.  The reports were signed on March 6, 2009.  The 
examiner indicated that the examination and opinion were 
requested regarding any lung disease that may be connected to 
service, including asbestos exposure and asbestos-related 
lung disease.  The examiner noted that the claims file (C-
file) was available and reviewed.  The examiner reported 
findings on various pulmonary function tests, X-rays, and CT 
scans.  It was noted that the report of the June 2008 CT 
performed with contrast at Karmanos Cancer Center showed the 
following:  

...resolution images demonstrating diffuse 
interstitial pulmonary fibrosis and 
bronchiolectasis, diffuse central lobar 
and paraseptal emphysema, emphysematous 
bullae, 3 mm nodule in the medial aspect 
of lung, remains unchanged.  5 mm opacity 
in the posterior left paraspinal angle is 
unchanged.  Heart is not enlarged.  There 
is a small pericardial effusion 
visualized.  The hilar lymph nodes are 
not enlarged.  Calcified granulomas are 
noted in the right lung behind the hilum 
and mediastinum.      

The March 2009 VA examiner went on to note the Veteran's 
reports of asbestos exposure during service, as well as his 
present complaints and history of present illness.  The 
examiner reported on the results of a non-contrast CT 
performed on March 4, 2009, as follows:

...showed a possible pericardial effusion 
measuring 1.3 cm in thickness.  Calcified 
granulomas and scarring in the left base, 
unchanged from May 18, 2007.  Small, 
calcified granulomas in the mediastinum.  
No hilar adenopathy.  There is no 
evidence to suggest asbestosis. No 
pleural plaques or pleural 
calcifications.  

The VA examiner's assessment read:  

ASSESSMENT:  Severe, oxygen dependent 
COPD.
No evidence to suggest Asbestosis as per 
this examination.  

The Board finds very important the fact that the VA examiner 
found no evidence of asbestosis after CT done at VA on March 
4, 2009, and compared with the CT scan of May 17, 2007.  The 
Board gives this medical opinion great weight because the 
examiner provided specific rationale for his opinion.  The 
examiner noted the CT continued to show small, calcified 
granulomas in the left base and scarring and small calcified 
granulomas in the mediastinum, which remained unchanged since 
May 2007.  In differentiating his opinion from the opinions 
of Dr. MH and Dr. BWF, the VA examiner first pointed to the 
fact that "there is no associated pleural involvement in any 
of the CT scans, done at Karmanos (06/30/08) and at the VAMC, 
Detroit, to suggest asbestosis."  The examiner then went on 
to explain that even the parenchymal changes within the lung 
tissue were not at all suggestive of asbestosis (parenchymal 
fibrosis with intralobular and interlobar septal fibrosis, 
coarse parenchymal bands, subpleural linear densities 
parallel to the pleura).  The examiner concluded by stating:  
"last but not least pleural plaques which are the hallmark 
of asbestosis, are absent."  

Turning to COPD, the VA examiner indicated that this 
condition was not diagnosed until many years after service, 
and that it was therefore unlikely that the COPD was service 
connected.  

The examiner concluded with the following:

After reviewing the C-file and examining 
the Veteran my opinion is that none of 
the lung disabilities are due to any 
aspect of his period of service in the 
military, including asbestos exposure.  

In a March 2009 letter, Dr. MH indicated that he saw the VA 
reports discussed above.  Dr. MH indicated that VA told the 
Veteran "his findings are not consistent with asbestosis" 
and he indicated that the VA report "was apparently done by 
a trainee who is unfamiliar with the disease."  Apparently 
referring to a diagnosis of asbestosis, Dr. MH reiterated his 
belief that the Veteran's "findings are consistent." Dr. MH 
concluded with the following:  

This is a mixed disease.  The patient has 
asbestosis in addition to any other 
disease processes, including COPD 
reactive airways disease and 
hypertension.."  

With his report, Dr. MH attached a copy of a 
document (which he evidently co-authored) from the 
American Thoracic Society entitled Diagnosis and 
Initial Management of Nonmalignant Disease Related 
to Asbestos.   

Regardless of the rebuttal from Dr. MH, the Board finds that 
the opinion and full rationale provided by the recent VA 
examiner negates, or at the very least, casts serious doubt 
on, any diagnosis of asbestosis.  The Board is not 
substituting its opinion for the medical opinions of record, 
but rather is weighing the opinions for and against a 
diagnosis of asbestosis and finding that the opinion against 
such a diagnosis carries more weight.  

The chief reason why the Board gives more weight to the VA 
examiner's conclusion is that the VA examiner specifically 
pointed out the very objective findings that led him to 
believe that the Veteran did not have asbestosis - the lack 
of any tell tale findings on any CT scans for the signature 
signs of asbestosis.  Additionally, the VA examiner stated 
his opinion in rather certain terms.  The VA examiner 
specifically concluded with the following statement:  "There 
is no evidence to suggest asbestosis.  No pleural plaques or 
pleural calcifications."   Dr. MH, on the other hand, did 
not discuss the lack of any finding of pleural plaques or 
pleural calcifications.  Dr. MH has never said which 
particular medical findings caused him to him to believe the 
Veteran did indeed have asbestosis.  Furthermore, Dr. MH has 
only provided a vague opinion that the Veteran's "findings 
are consistent with asbestosis."  Reporting the fact that a 
finding is consistent with a diagnosis is by no means a 
definitive diagnosis.  A man may have a cough, and a doctor 
may report that a cough is a symptom "consistent with" the 
pneumonic plague, but that does not mean that the doctor has 
ruled out other diagnoses and has definitively diagnosed the 
patient with the plague.  Here, the Veteran has a less than 
definitive diagnosis of symptoms "consistent with 
asbestosis."  For the reasons stated above, that diagnosis 
is ruled out by the March 2009 VA examiner's conclusion:  
"There is no evidence to suggest asbestosis.  No pleural 
plaques or pleural calcifications." 

Without a current diagnosis of asbestosis, the claim for 
service connection for this disorder cannot be granted.  See 
Brammer v. Derwinski, 3 Vet .App. 223 (1992);   Rabideau  v. 
Derwinski, 2 Vet. App. 141 (1992).

Even if the Veteran was diagnosed with current asbestosis, 
the Veteran's exposure to asbestos during military service, 
if any, has not been confirmed.  Therefore, even assuming 
arguendo, that the diagnosis of asbestosis is valid, the 
opinions expressed by Dr MH and BWF (that asbestosis was 
related to the Veteran's period of service) are not probative 
of the matter on appeal as the Board is not required to 
accept doctors' opinions that are based upon the Veteran's 
recitation of history and, in this case, that are not 
supported by actual evidence in the record.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  Further, medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).

Accordingly, service connection for asbestosis must be denied 
for two reasons:  (1) there is no confirmed inservice 
exposure to asbestos; and (2) the preponderance of the 
medical evidence of record is against a finding of a current 
diagnosis of asbestosis. 

Whether the Veteran has a lung disease other than 
asbestosis, specifically COPD, that is related to his 
period of service.  

The Veteran's service treatment records are wholly devoid of 
complaints or treatment of a lung disease, to include COPD.  
The June 1965 separation examination and chest x-ray were 
both negative for any lung disease.  The Board notes that a 
prior chest x-ray in January 1964 was also negative.  

Post-service, the Veteran was first diagnosed with other lung 
problems, including COPD, in July 1998, some 33 years after 
his discharge from service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact-finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove that a lung disorder, to include COPD, was the 
result of military service 33 years earlier.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of COPD between the period of active military 
service ending in 1965 and the first diagnosis in 1998, is 
itself evidence which tends to show that the Veteran's 
current condition did not have its onset in service or for 
many years thereafter.

As the Veteran's COPD was not shown during service or for 
years thereafter, service connection can only be granted if 
there is some medical evidence linking the current condition 
to service.  Here, there is no such medical evidence.  To the 
contrary, the February 2009 VA examiner opined that it was 
unlikely that COPD was service connected as it was not 
diagnosed until many years post discharge from service and 
there was no documentation in service for lung problems.  The 
examiner further indicated that none of the Veteran's lung 
disabilities were due to any aspect of his period of service 
in the military, including asbestos exposure. 

While the Veteran contends that COPD has been present since 
his period of active military service and related thereto, 
his statements do not constitute competent evidence of a 
medical opinion regarding the cause or etiology.  The Veteran 
is competent to testify as to his symptoms and events he 
experienced, however, he is not a medical professional and 
his statements as to specific medical diagnoses or an 
etiology for a diagnosed condition do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The Board is cognizant that the Veteran maintains that he has 
had a lung disorder since service, and that the Veteran is 
competent to report his symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.   
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board 
can not give great weight and credibility to the Veteran's 
account in light of the evidence that COPD was not 
objectively demonstrated until 33 years after the Veteran's 
separation from service, and has not been shown to be related 
thereto.  

As a final note, the Board acknowledges that the Veteran has 
provided medical treatise evidence in support of his claim, 
i.e. articles regarding diagnosing asbestosis and treatment 
of asbestos related diseases.  It cannot be ignored, however, 
the principles discussed in such treatises are general in 
nature and do not specifically relate to whether this Veteran 
was exposed to asbestosis in service.  See Sacks v. West, 11 
Vet. App. 314, 317 (1998)(citing Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996); Wallin v. West, 11 Vet. App. 509 (1998) (Emphasis 
added).  While medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional, in the instant case, as discussed above, in the 
Veteran's case a VA doctor has specifically ruled out a 
current diagnosis of asbestosis.  Additionally, the Veteran's 
asbestos exposure during service has not been confirmed.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  

In short, the Veteran does not have a current diagnosis of 
asbestosis, and inservice asbestos exposure has not been 
verified.  The evidence of record does not show a lung 
disorder (to include COPD) during service, it contains no 
documentation of the development of COPD until many years 
after service, and it does show that the Veteran's current 
lung problems are not related to service.  The weight of the 
medical evidence is against the claim for service connection.  

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board can only 
conclude that the preponderance of the evidence is against 
claim for service connection for a lung disorder, and the 
appeal must therefore be denied.  The evidence is not in 
relative equipoise.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for a lung disorder, to 
include as secondary to asbestos exposure, is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


